OPINION — AG — ** APPORTIONMENT — LIQUOR — REVENUES ** (1) REVENUES OBTAINED FROM ANY SPECIAL "RETAIL SALES SURTAX" ENACTED BY THE LEGISLATURE PURSUANT TO ARTICLE XXVIII, SECTION 7 OF THE OKLAHOMA CONSTITUTION FORMULA SET FORTH THEREIN. THE MANNER IN WHICH DISTRIBUTION IS MADE OF REVENUES RECEIVED FROM THE OTHER EXCISE TAXES REFERRED TO IN ARTICLE XXVIII, SECTION 7 UPON THE MANUFACTURE OR POSSESSION OF ALCOHOLIC BEVERAGES, AS WELL AS THAT FROM THE IMPOSITION OF THE GENERAL STATUTORY SALES TAX STATUTES, IS 'NOT' LIMITED BY THE PROVISIONS OF ARTICLE XXVIII, SECTION 7 AND IS, THEREFORE, LEFT TO LEGISLATIVE DISCRETION. (2) THE PROVISIONS OF ARTICLE XXVIII, SECTION 7 DO NOT AMEND OR REPEAL THE CURRENT PROVISIONS OF 37 O.S. 553 [37-553] (AS OF 1985) (3) DISTRIBUTION OF EXCISE TAX REVENUES PURSUANT TO 37 O.S. 563 [37-563] IS NOT IN VIOLATION OF THE PROVISIONS OF ARTICLE XXVIII, SECTION 7 (TAXATION, ON PREMISES CONSUMPTION, CONSUMERS, OKLAHOMA TAX COMMISSION) CITE: 37 O.S. 562 [37-562], 37 O.S. 553 [37-553], 37 O.S. 563 [37-563], 68 O.S. 1350 [68-1350] TO 68 O.S. 1372 [68-1372], OPINION NO. 84-148, OPINION NO. 74-173 ARTICLE XXVIII, SECTION 4, ARTICLE XXVIII, SECTION 7(A), ARTICLE XXVIII, SECTION 7(B), ARTICLE XXVIII, SECTION 7(C) (MICHAEL SCOTT FERN) SEE: OPINION NO. 87-002 (1987)